DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698542. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims are as follows with the differences highlighted:
16870307
10698542




Claim 1 of this application is being anticipated by claim 1 of patent 10698542 with similar variation in the non-highlighted limitation above.
16870307
10698542
Claim 2 is anticipated and comparable
With respect to claim 2.
Claim 3 is anticipated and comparable
With respect to claim 3.
Claim 4 is anticipated and comparable
With respect to claim 4.
Claim 5 is anticipated and comparable
With respect to claim 5.
Claim 6 is anticipated and comparable
With respect to claim 6.
Claim 7 is anticipated and comparable
With respect to claim 7.
Claim 8 is anticipated and comparable
With respect to claim 8.
Claim 9 is anticipated and comparable
With respect to claim 9.
Claim 10 is anticipated and comparable
With respect to claim 10.
Claim 11 is anticipated and comparable
With respect to claim 11.
Claim 12 is anticipated and comparable
With respect to claim 12.
Claim 13 is anticipated and comparable
With respect to claim 13.
Claim 14 is anticipated and comparable
With respect to claim 14.
Claim 15 is anticipated and comparable
With respect to claim 15.
Claim 16 is anticipated and comparable
With respect to claim 16.
Claim 17 is anticipated and comparable
With respect to claim 17.
Claim 18 is anticipated and comparable
With respect to claim 18.

With respect to claim 19.
Claim 20 is anticipated and comparable
With respect to claim 20.


Claims 2-20 of this application is being anticipated by and comparable to claims 2-20 of patent 10698542.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/12/2021